Citation Nr: 0840541	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  05-20 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an eye disorder 
(claimed as elevated intraocular pressure).

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected left carpal tunnel syndrome 
(recharacterized on appeal as left cubital tunnel syndrome 
with ulnar neuropathy at the elbow).

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected right carpal tunnel syndrome 
(recharacterized on appeal as right cubital tunnel syndrome 
with ulnar neuropathy at the elbow).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran had active service from April 1992 to June 2002.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a May 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  While it is unclear whether the 
veteran ever requested a Travel Board hearing, in June 2005 
correspondence he withdrew any pending Travel Board hearing 
request.

The Board notes that in an April 2008 supplemental statement 
of the case the RO included the issue of entitlement to 
service connection for an eye disorder.  However, the Board 
notes that the veteran did not include an appeal of this 
issue in his June 2005 VA Form 9.  However, in an October 
2008 VA Form 646 the veteran's representative included the 
issue of entitlement to service connection for an eye 
disorder for appellate consideration.  Therefore, the Board 
will address this issue in the decision.  See Rowell, 4 Vet. 
App. at 17 (holding that lack of timely filed substantive 
appeal does not deprive Board of jurisdiction over appeal 
initiated by a timely notice of disagreement); Beryle v. 
Brown, 9 Vet. App. 24, 28 (1996) (holding that, where Board 
proceeded to review claims on appeal where no substantive 
appeal was filed, Board implicitly waived the filing 
requirement of the substantive appeal as to those claims).

FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that 
there was an in-service super-imposed injury or disease to 
the eyes.

2. The veteran's visual disorder is caused primarily by mild 
astigmatism and myopia, refractive errors that are not 
disabilities for VA compensation purposes.  

3.  The veteran's diagnosis of bilateral carpal tunnel 
syndrome was improper and should be recharacterized as 
bilateral cubital tunnel syndrome with ulnar neuropathy at 
the elbow.

4.  The veteran's bilateral cubital tunnel syndrome with 
ulnar neuropathy at the elbow is productive of no more than 
mild incomplete paralysis.

  
CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for an eye disorder (claimed as elevated 
intraocular pressure) are not met. 38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303(c),  4.9 (2008).

2.  The criteria for an initial disability rating in excess 
of 10 percent for left cubital tunnel syndrome with ulnar 
neuropathy at the elbow have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.124a, Diagnostic 
Code 8516 (2008).

3.  The criteria for an initial disability rating in excess 
of 10 percent for right cubital tunnel syndrome with ulnar 
neuropathy at the elbow have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.124a, Diagnostic 
Code 8516 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that his 
current eye disorder is related to his service with the 
United States Army from April 1992 to June 2002.  The veteran 
also contends that his bilateral arm disorder is more 
disabling than currently evaluated.    

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran's service treatment records show complaints of 
double vision in May 1992, in conjunction with flu-like 
symptoms.  No chronic eye disorder was diagnosed.  The 
service records show no further complaints or treatment 
referable to the eyes until 1997.  At that time, the veteran 
complained of seeing haze ("t.v. snow") at a distance, as 
well as lights and flashes when outside.  He was found to 
have elevated intraocular pressure (occular hypertension).  
Finally, in March 2002 the veteran was treated when something 
got into his eye while he was cleaning his garage.  No 
chronic disability was diagnosed.

Following separation from active service, the veteran was 
afforded a VA eye  examination in November 2002.  Upon 
physical examination, the examiner opined that the veteran 
did not have high intraocular pressure.  The examiner also 
stated it was unlikely that the veteran had glaucoma.  Mild 
astigmatism and myopia were noted.  No other post-service 
evidence reveals a current eye disorder.

As was stated earlier, current disability is required in 
order to establish service connection.  Boyer, 210 F.3d at 
1353; Brammer, 3 Vet. App. at 225.  The November 2002 VA 
examiner noted that the veteran does wear corrective lenses 
and has mild astigmatism and myopia.  However, in the absence 
of a superimposed disease or injury, service connection may 
not be allowed for refractive error of the eyes, including 
myopia, presbyopia and astigmatism, even if visual acuity 
decreased in service, as this is not a disease or injury 
within the meaning of applicable legislation relating to 
service connection. 38 C.F.R. § 3.303(c).  Therefore, in the 
absence of evidence of a current eye disorder for which 
service connection can be granted, the preponderance of 
evidence is against service connection for an eye disorder, 
38 U.S.C.A. § 5107(b), and the claim is denied. 

Increased Rating

If a disability is determined to be service connected it will 
be assigned a disability rating.  Disability evaluations are 
determined by the application of a schedule of ratings, which 
are based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  

The Court of Appeals for Veterans Claims (Court) has held 
that unlike in claims for increased ratings, "staged 
ratings" or separate ratings for separate periods of time 
may be assigned based on the facts found following the 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  

For rating purposes, a distinction is made between major 
(dominant) and minor musculoskeletal groups.  Handedness for 
the purpose of a dominant rating will be determined by the 
evidence of record, or by testing on VA examination.  Only 
one hand shall be considered dominant.  The injured hand, or 
the most severely injured hand, of an ambidextrous individual 
will be considered the dominant hand for rating purposes.  38 
C.F.R. § 4.69.  Here, as the medical evidence shows that the 
veteran is right-hand dominant, for rating purposes, his 
right forearm and wrist are part of his major upper extremity 
and his left forearm and wrist are part of his minor upper 
extremity.

The veteran's bilateral carpal tunnel syndrome has been rated 
as 10 percent disabling for both the right and the left arm 
under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8512 and 
38 C.F.R. § 4.71a, DC 5215.  

DC 8512 pertains to paralysis of the lower radicular group.  
Under DC 8512 a 20 percent rating is assigned when there is 
mild incomplete paralysis.  Moderate incomplete paralysis 
corresponds to a 30 percent rating for the minor extremity, 
and 40 percent rating for a major extremity.  Severe 
incomplete paralysis corresponds to a 40 percent rating for 
the minor extremity, and 50 percent rating for a major 
extremity.  Where there exists complete paralysis, with 
paralysis of all intrinsic muscles of the hand, and some or 
all flexors of the wrist or fingers (and substantial loss of 
use of the hand), a 60 percent rating is warranted for the 
minor extremity, and 70 percent rating is warranted for a 
major extremity.  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than that associated 
with complete paralysis.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree. 38 C.F.R. § 4.124a.

DC 5215 provides ratings based on limitation of motion of the 
wrist.  Limitation of palmar flexion in line with the forearm 
is rated 10 percent disabling for the major wrist and 10 
percent for the minor wrist; limitation of dorsiflexion to 
less than 15 degrees is rated 10 percent disabling for the 
major wrist and 10 percent for the minor wrist. 38 C.F.R. § 
4.71a.  Normal ranges of motion of the wrist are dorsiflexion 
from 0 degrees to 70 degrees, and palmar flexion from 0 
degrees to 80 degrees. 38 C.F.R. § 4.71, Plate I

Medical evidence relevant to the level of severity of the 
veteran's service-connected bilateral carpal tunnel syndrome 
disorders includes VA examination reports dated in December 
2002, April 2005, and January 2008.  

At the December 2002 examination, the veteran reported that 
he worked as a mechanic with the Army for approximately ten 
years.  In approximately 1999 he developed right wrist pain 
involving fingers three to five.  An electromyography (EMG) 
was performed by the veteran's private physician, Dr. J.P.F.  
In approximately December 1999 the veteran underwent a right 
carpal tunnel release procedure.  In early 2000, the veteran 
began to have pain in his left wrist involving fingers three 
and five.  A repeat EMG was performed by Dr. J.P.F. and a 
subsequent carpal tunnel release was performed by an 
orthopedic surgeon.  In October 2001 the veteran began having 
recurrent pain in his wrist which made it difficult for him 
to grip a steering wheel.  He began to drop things.  The pain 
developed in his right hypothenar region of the wrist which 
radiated to the right finger number 5.  There was also pain 
in his right median elbow over the right ulnar groove.  A 
repeat EMG in May 2002 was said to be worse.  The veteran was 
discharged from military service in June 2002 due to 
recurrent pain, right wrist and hand.  

Upon physical examination the veteran's reflexes in both 
upper extremities were normal.  Muscle strength involving 
muscles in both upper extremities were within normal limits.  
The Tinel's sign was positive with pain upon percussing the 
right median nerve at the wrist.  Phalen sign with 
hyperextension in both wrists produced pain in both wrist 
areas.  On hyperextension of the right wrist there was pain 
noted in the dorsum of the right wrist involving the distal 
wrist region.  Sensory examination was difficult because of 
the hard calluses on both hands but on the right palm he was 
able to feel pain sensation over the right thenar eminence 
and on the left hand also over the left thenar eminence.

The examiner noted that the prior history of pain in the 
wrists, first in the right hand involving fingers and then 
involving fingers three to five, and then later in the left 
hand, especially the wrist involving fingers three to five, 
was not classic for carpal tunnel syndrome but suggests more 
of an ulnar neuropathy involvement.  At the present time the 
pain that the veteran described in the right hypothenar area 
spreading to finger number five, and the pain over the right 
medial elbow, especially at the right ulnar nerve groove, 
suggests again a right ulnar neuropathy.  The examination 
pointed also to involvement of the right wrist synovial on 
hyperextension of the wrist.  There was tenderness noted over 
the right median nerve on percussion also.  The examiner 
opined that the veteran had elements of tendonitis and 
synovitis involving his wrists related to the chronic overuse 
of his hands and wrists while working as a mechanic in the 
Army for ten years.  

The VA examiner further noted that another EMG was necessary 
in order to define the exact nerve damage in addition to the 
tenosynovitis in order to define the syndrome more 
accurately.  The present symptoms were suggestive more of a 
right ulnar neuropathy rather than a median neuropathy or a 
carpal tunnel syndrome.  The veteran was instructed to bring 
in his previous EMGs that were performed in 1999 and 2000 to 
compare the findings with what might be found on a repeat 
EMG.

A subsequent December 2002 EMG found no evidence of either 
right or left median ulnar neuropathies.  Some of the results 
from the present study were at variance from those of 
previous EMG testing done elsewhere in May 2001 and September 
1997, even when the same technique appeared to have been 
applied, specifically, the median and ulnar motor conduction 
studies and (median more than ulnar) the mixed nerve 
transcarpal studies, stimulating at the palm.  This was not a 
needle study.

During the April 2005 VA examination, the veteran reiterated 
his history as a mechanic with the Army from 1992 to 2002.  
He stated that he currently worked as a mechanic at Fort 
Irwin as a civilian contractor.  The veteran was reportedly 
right-hand dominant.  He stated that in 1994-1995 he started 
noticing numbness and tingling in his hands, especially with 
repetitive activity or driving.  This began to get 
progressively worse.  He developed weakness in his hands and 
found it difficult to hold small objects.  He was diagnosed 
with carpal tunnel syndrome and was given splints for about a 
year.  This slowed the progression of the disease but did not 
alleviate the condition.  The veteran underwent two EMGs, 
which apparently were positive, and finally in November 1999 
he had a left carpal tunnel release and in March 2000 he had 
a right carpal tunnel release.  He was given six months off 
of work and then returned, however, within a year he was 
having the same problems.  The veteran reported that symptoms 
never completely resolved and now are worse then they were 
before.  He had a repeat EMG, which apparently was read as 
more nerve damage than before on each side.  The veteran 
stated that if he works hard, the next day he is unable to 
zip his pants because of pain, numbness, and lack of 
coordination in his hands.  Flare-ups consist of pain, 
fatigability, lack of coordination, and weakness, with the 
latter being the most significant problem.  He does not have 
any splints or braces.  He has not been incapacitated by this 
injury and he has not missed any work, though he has been 
reclassified as an inspector because he cannot do the jobs 
that he is trained to do because his hands just do not work 
anymore.  

Physical examination of the hands revealed well-healed 
surgical scars consistent with carpal tunnel release on each 
hand.  Palpation revealed no masses or focal tenderness.  
Range of motion of the wrist was full.  He had 80 degrees 
dorsiflexion, 80 degrees palmar flexion, 20 degrees radial 
deviation, and 45 degrees of ulnar deviation bilaterally.  
Strength of handgrip and interosseous function was 5/5.  
Sensation was decreased using a 5.07 monofilament in the 
ulnar nerve distribution but not in the median nerve 
distribution.  Tinel sign, carpal compression test, and 
Phalen's test at the wrist were completely negative.  Tinel's 
test at the elbow at the cubital tennel was markedly 
positive.  

The April 2005 VA examiner noted that the veteran underwent a 
nerve study in December 2002.  This test was inconclusive.  
However, the EMG was not a needle study and was therefore, 
according to the April 2005 VA examiner, not completely 
diagnostic.  The examiner diagnosed the veteran with 
bilateral cubital tunnel syndrome with ulnar neuropathy at 
the elbow.  The examiner noted that it was unclear whether 
the veteran actually had carpal tunnel syndrome at any time 
as the veteran reported that his ring and small finger were 
numb even before the carpal tunnel surgery, therefore the VA 
examiner opined that the wrong diagnosis was made previously 
and the wrong surgery was performed.  At the very lease, 
cubital tunnel syndrome was present currently and required 
treatment, as the veteran was still impaired with the use of 
his hands.  

During the January 2008 VA examination the veteran reiterated 
his history of working as a mechanic with the Army from April 
1992 to June 2002.  After discharge the veteran worked as a 
production shop planner for the government.  At the time of 
the examination the veteran reported that he was working at 
scheduling the rebuilding of Marine Corps vehicles.  The 
veteran also indicated that he was recently promoted.

With regard to his current bilateral wrist disorder the 
veteran reported that he was right-hand dominant and stated 
that his left wrist is worse than the right.  He stated that 
he was treated for carpal tunnel syndrome with a carpal 
tunnel syndrome on the left in 1999 and on the right in 2000.  
These surgeries gave him relief for about eight months but 
after that he began to have recurrence of these symptoms.  He 
stated that the carpal tunnel symptoms for him initially 
included dropping things, weakness, and numbness in the 
fingers.  When asked which fingers he reported his thumb, 
long finger, and index finger of his hands.  The veteran 
reportedly had an EMG done in 2001 which showed that his 
wrist disorder had worsened.  Consequently, the veteran was 
medically discharged from military service due to his 
worsening carpal tunnel syndrome.  He stated that since that 
time, his bilateral wrist disorder had been gradual and 
progressive.  

At the time of the examination the veteran described the pain 
as located in his small finger and ring finger with numbness 
and tingling that radiated from the wrist to these fingers.  
It is bilateral, however, worse on the left than the right.  
The pain and numbness is worse with activity, especially when 
he has busy days of typing.  He has missed several days of 
work, greater than one year prior.  Since he has been 
promoted at worked to a desk job he has had minimal 
difficulty with his bilateral wrist disorder.  The veteran 
denied any acute episodes where he needed to be off from 
work.  He stated that the pain on a daily basis was 3/10.  He 
reported flare-ups approximately once every two weeks, but, 
as stated earlier, no acute episodes requiring time off from 
work.  He does complain of dropping clipboards and pens 
especially and reports difficulty with writing.  Driving with 
his elbows resting on an armrest does cause some numbness.  
The numbness goes into the ring finger and small fingers.  
The veteran was initially treated with wrist extension 
splints but has not used elbow braces or any splints since 
the initiation of his current symptoms.  

Physical examination of the wrists revealed bilateral carpal 
tunnel scars.  There were no open wounds present otherwise in 
the bilateral upper extremities.  2+ radial pulse was 
symmetric bilaterally less than two second cap refill all 
fingers.  The musculature of the hands was symmetric.  There 
was no atrophy present in the thenar or hypothenar 
musculature.  The veteran had 5/5 strength but wrist 
extensor, wrist flexors and intrinsics, as well as he was 
able to flex his flexor pollicis longus (FPL), extend his 
extensor pollicis longus (EPL) and crosses his index finger 
and long finger again resistance symmetric bilaterally 
without any weakness.  Sensation testing was intact to 
sharp/dull sensation throughout C6, C7, C8 and T1 dermatomes, 
again symmetric on both sides.  He had negative carpal 
compression test and negative Tinel sign at the wrist.  He 
had a positive Tinel sign over the left medial epicondyle 
with pain radiating into his small finger and his ring finger 
of the left hand, however not on the right arm.  X-ray 
examination of the wrists showed no degenerative changes, 
well maintained radiocarpal joint space without evidence of 
degenerative changes.  There was no evidence of lunate, 
dorsal, or volar instability on bilateral wrists.  The 
scapholunate interspace appeared to be symmetric bilaterally 
without widening.  The impression was normal bilateral 
forearm and wrist examination.     

The Board finds that the evidence as a whole demonstrates 
that initial disability ratings greater than 10 percent are 
not warranted for the veteran's bilateral carpal tunnel 
syndrome.  The April 2005 VA examination report shows that 
the veteran has full range of motion of both wrists.  
Therefore, even when considering additional functional 
limitation due to factors such as pain and weakness, the 
veteran's overall disability picture is not found to most 
nearly approximate the criteria for the next-higher 
evaluation under DC 5215.   Moreover, recent EMG studies have 
failed to find neuropathies of either right or left median or 
ulnar nerves.  Therefore, the criteria of DC 8512 do not 
enable a higher rating.  Also, the record does not contain 
evidence of muscle injury in either hand or wrist.  
Therefore, the criteria of DC 5307 (flexion of wrist and 
fingers) do not apply.  

Considering other potential diagnostic codes, it is noted 
that the April 2005 VA examiner opined that the veteran has 
never actually had carpal tunnel syndrome and instead 
diagnosed the veteran with bilateral cubital tunnel syndrome 
with ulnar neuropathy at the elbow.  

38 C.F.R. § 4.124a, DC 8516 involves disorder of the ulnar 
nerve.  Under DC 8516, complete paralysis involves the 
"griffin claw" deformity, due to flexor contraction of ring 
and little fingers, atrophy very marked in dorsal interspace 
and thenar and hypothenar eminences; loss of extension of 
ring and little fingers cannot spread the fingers (or 
reverse), cannot adduct the thumb; flexion of wrist weakened.  
Complete paralysis warrants a 60 percent rating for the major 
extremity and a 50 percent rating for the minor extremity.  
Severe incomplete paralysis warrants a 40 percent rating for 
the major extremity and a 30 percent rating for the minor 
extremity.  Moderate incomplete paralysis warrants a 30 
percent rating for the major extremity and a 20 percent 
rating for the minor extremity.  Mild incomplete paralysis 
warrants a 10 percent rating for both major and minor 
extremity.  

While recent EMG studies have failed to find neuropathies of 
either right or left median or ulnar nerves, the Board finds 
that the veteran's bilateral arm disability should be 
recharacterized as bilateral cubital tunnel syndrome with 
ulnar neuropathy at the elbow and should be rated under DC 
8516 based on the April 2005 VA examiner's diagnosis.  The 
Board also finds that the veteran's neuropathy of the ulnar 
nerve to be no more than mild.  Thus, the Board finds that DC 
8516 does not provide a basis for the assignment of an 
initial disability rating in excess of 10 percent for the 
veteran's service-connected bilateral arm disorder.  With 
regard to DeLuca considerations, because the veteran's right 
arm disorder is not based on limitation of motion, 
consideration of the DeLuca factors is not necessary.  

After a thorough review of the record, the Board finds that 
there is no basis for assigning a schedular evaluation in 
excess of 10 percent for either extremity.  As the 
preponderance of the evidence is against this claim, the 
Board must deny the claim. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Extraschedular Consideration

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the veteran's bilateral arm disorder, standing alone, causes 
marked interference with employment or requires frequent 
hospitalizations (other than the period for which the veteran 
was rated temporary totally disabled) or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant. 	 
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

With regard to the claim for service connection, the RO 
provided the appellant pre-adjudication notice by letter 
dated in August 2002.  Although the notice provided did not 
address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service  connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with an 
effective date of June 11, 2002, the date of his claim, and 
10 percent ratings were assigned.  He was provided notice on 
how to appeal that decision, and he did so.  He was provided 
a statement of the case that advised him of the applicable 
law and criteria required for a higher rating and he 
demonstrated his actual knowledge of what was required to 
substantiate a higher rating in his argument included on his 
Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file; and the veteran has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for an eye disorder (claimed as elevated 
intraocular pressure ) is denied.

An initial disability rating greater than 10 percent for left 
carpal tunnel syndrome is denied.

An initial disability rating greater than 10 percent for 
right carpal tunnel syndrome is denied.




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


